DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020, 11/12/2020, 5/24/2021, 6/25/2021, 9/24/2021 and 1/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,642,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 10,642,882.
Instant application 
U.S. Patent No. 10,642,882
1. A computer-implemented method of recommending media content, the method comprising:
accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute;
calculating a character rating of a character appearing in a media content based on the first preference coefficient, a first attribute value of the character corresponding to the first character attribute, the second preference coefficient, and a second attribute value of the character corresponding to the second character attribute;
calculating a media content rating for the media content based on the character rating; and
selecting, based on the media content rating, the media content from among a plurality of media contents.

1.  A computer-implemented method of recommending media content, the method comprising: 
accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute;  
calculating a first character rating of a first character appearing in a media content based on (i) the first preference coefficient and a first attribute value of the first character corresponding to the first character attribute and (ii) the second preference coefficient and a second attribute value of the first character corresponding to the second character attribute;  
calculating a second character rating of a second character appearing in the media content based on (i) the first preference coefficient and a first attribute value of the second character corresponding to the first character attribute and (ii) the second preference coefficient and a second attribute value of the second character corresponding to the second character attribute;  
calculating a media content rating for the media content based on the first character rating and the second character rating; and 
selecting, based on the media content rating, the media content from among a plurality of media contents. 
8. A computing system computing system configured for performing a set of acts comprising:
accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute;
calculating a character rating of a character appearing in a media content based on the first preference coefficient, a first attribute value of the character corresponding to the first character attribute, the second preference coefficient, and a second attribute value of the character corresponding to the second character attribute;
calculating a media content rating for the media content based on the character rating; and
selecting, based on the media content rating, the media content from among a plurality of media contents.

15. An apparatus for recommending media content, the apparatus comprising: 
memory; and 
one or more computer processors configured to: 
access a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute; 
calculate a first character rating of a first character appearing in a media content based on (i) the first preference coefficient and a first attribute value of the first character corresponding to the first character attribute and (ii) the second preference coefficient and a second attribute value of the first character corresponding to the second character attribute; 
calculate a second character rating of a second character appearing in a media content based on (i) the first preference coefficient and a first attribute value of the second character corresponding to the first character attribute and (ii) the second preference coefficient and a second attribute value of the second character corresponding to the second character attribute; 
calculate a media content rating for the media content based on the first character rating and the second character rating; and 
select, based on the media content rating, the media content from among a plurality of media contents.


Claims 1 and 8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,805,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 9,805,034.
Instant application 
U.S. Patent No. 9,805,034
1. A computer-implemented method of recommending media content, the method comprising:
accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute;
calculating a character rating of a character appearing in a media content based on the first preference coefficient, a first attribute value of the character corresponding to the first character attribute, the second preference coefficient, and a second attribute value of the character corresponding to the second character attribute;
calculating a media content rating for the media content based on the character rating; and
selecting, based on the media content rating, the media content from among a plurality of media contents.

1.  A computer-implemented method of recommending media content, the method comprising: 
accessing a plurality of preference coefficients, each preference coefficient of the plurality of preference coefficients associated with at least one attribute of interest of a plurality of attributes;  
accessing a first plurality of attribute values for the plurality of attributes of a first character of a plurality of characters of a media content;  
accessing a second plurality of attribute values for the plurality of attributes of a second character of the plurality of characters;  
calculating a first character rating of the first character based on the plurality of preference coefficients and the first plurality of attribute values;  
calculating a second character rating of the second character based on the plurality of preference coefficients and the second plurality of attribute values;  
calculating a media content rating, the media content rating calculated based on the first character rating and the second character rating; and 
selecting, based on the media content rating, the media content from among a plurality of media contents. 

8. A computing system computing system configured for performing a set of acts comprising:
accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute;
calculating a character rating of a character appearing in a media content based on the first preference coefficient, a first attribute value of the character corresponding to the first character attribute, the second preference coefficient, and a second attribute value of the character corresponding to the second character attribute;
calculating a media content rating for the media content based on the character rating; and
selecting, based on the media content rating, the media content from among a plurality of media contents.

13. An apparatus for recommending media content, the apparatus comprising: 
a memory; and 
one or more computer processors configured to: 
access a plurality of preference coefficients, each preference coefficient of the plurality of preference coefficients associated with at least one attribute of interest of a plurality of attributes; 
access a first plurality of attribute values for the plurality of attributes of a first character of a plurality of characters of a media content; 
access a second plurality of attribute values for the plurality of attributes of a second character of the plurality of characters; 
calculate a first character rating of the first character based on the plurality of preference coefficients and the first plurality of attribute values; 
calculate a second character rating of the second character based on the plurality of preference coefficients and the second plurality of attribute values; 
calculate a media content rating, the media content rating calculated based on the first character rating and the second character rating; and 
select, based on the media content rating, the media content.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,122,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 9,122,684.
Instant application 
U.S. Patent No. 9,122,684
14. A computing system computing system configured for performing a set of acts comprising:
accessing a preference coefficient associated with a user, wherein the preference coefficient is indicative of a degree of preference of the user regarding a character attribute;
calculating a character rating of a first character appearing in a media content based on the preference coefficient and an attribute value of the first character corresponding to the character attribute;
calculating a character rating of a second character appearing in the media content based on the preference coefficient and an attribute value of the second character corresponding to the character attribute;
accessing a first salience value for the first character and a second salience value for the second character;
calculating a media content rating for the media content based on the first character rating, the first salience value, the second character rating, and the second salience value; and
selecting, based on the media content rating, the media content from among a plurality of media contents.
17. An apparatus for recommending media content, the apparatus comprising: 
a memory configured to a character preference function of a user; and 
one or more computer processors configured to: 
access a set of salience values for a plurality of characters appearing in a media content, the set of salience values associated with the media content; 
access the character preference function of a user, the character preference function comprising information identifying a plurality of preference coefficients, each preference coefficient of the plurality of preference coefficients associated with at least one attribute of interest of a plurality of attributes; 
access a first character model, the first character model comprising information identifying a first set of attribute values for the plurality of attributes of a first character of the plurality of characters; 
wherein the first character is associated with a first salience value of the set of salience values; 
access a second character model, the second character model comprising information identifying a second set of attribute values for the plurality of attributes of a second character of the plurality of characters; 
wherein the second character is associated with a second salience value of the set of salience values; 
calculate a first character rating of the first character based on the plurality of preference coefficients and the first set of attribute values; 
calculate a second character rating of the second character based on the plurality of preference coefficients and the second set of attribute values; 
calculate a media content rating, the media content rating calculated based on the first salience value, the second salience value, the first character rating, and the second character rating; and 
recommend the media content to the user based on the media content rating.



Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
The claims recite “A computing system computing system” which is typo error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 8-20 are rejected under 35 USC 101 for being "software per se". The claimed invention is addressed to "a computing system" that can be reasonably interpreted as referring to lines of programming within the software system, rather than referring to the system as a physical object. The current specification discloses “computing system 500 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof” ([0111]).Therefore, examiner interpret a computing system may also be "software unit” or “program unit”, which are not a hardware system but is a software. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any structural recitations. In addition, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).

Allowable Subject Matter
Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application.
The closest found prior art is Ali et al. (U.S. Publication Number 2002/0199186, hereafter referred to as “Ali”). Ali teaches “A user interface is provided in which the user teaches the system by recording their programming preferences. Using an interactive rating system that employs a "thumbs up" and "thumbs down" metaphor for favorable and unfavorable ratings, respectively, individual users may give an overall rating to a program, or they may rate individual features of the program: for example, directors, actors, and genres; provided in interactive lists. The user’s preferences are then used as inputs to one or more predictive algorithms.” ([0014])
Another prior art is Meshulam et al. (U.S. Patent Number 9,792,640, hereafter referred to as “Meshulam”). Meshulam teaches “a Recommendation Engine is used for generating two or more individual content recommendation sets for each of the members in the user group. A Recommendation Aggregation Module is used for adding and combining the individual content recommendation sets into an aggregated recommendation set. a Recommendation Selection Module is used for selecting at least a subset of the content items in the aggregated recommendation set for inclusion in a content recommendation result set.” (see abstract)
 However, prior arts of record does not teach that accessing a first preference coefficient associated with a user and a second preference coefficient associated with the user, wherein the first preference coefficient is indicative of a degree of preference of the user regarding a first character attribute, and wherein the second preference coefficient is indicative of a degree of preference of the user regarding a second character attribute, neither calculating a character rating of a character appearing in a media content based on the first preference coefficient, a first attribute value of the character corresponding to the first character attribute, the second preference coefficient, and a second attribute value of the character corresponding to the second character attribute as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glowaty et al. (US 20130111526 A1) teaches that the server may receive a star rating given by a user on a program (e.g., a number of stars or other ranking given by a user based on how much the user liked or disliked the program, such as one through five stars).
Horii et al. (US 20090193077 A1) teaches that since a weight indicating the extent to which the states are changed is associated with each activity type, the calculation unit 510 may sum up such weights of the retrieved activities so as to calculate a score.

Contact Information                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

July 1, 2022